*742OPINION.
Sternhagen:
The petitioner contends that in 1916 it acquired a patent right worth $50,000 for stock of that value and that it has the right to annual deductions for patent exhaustion on this basis. The value of the patent was not proven and hence there is no cost basis for depreciation.
*743The agreement of December 26, 1919, sets up an association essentially similar to that considered in Burk-Waggoner Oil Association v. Hopkins, 269 U. S. 110, and held to be taxable as a corporation. Petitioner’s counsel in his brief makes no reference to this case. We hold the organization to be an association within the meaning of the Eevenue Act of 1918. See Hecht v. Malley, 265 U. S. 144.
There is furthermore a question as to parties. If, as contendod, the petitioner is in reality three separate entities, how can they be joined as a single petitioner by one verified petition?

Judgment will Toe entered for .the respondent.

ARundell not participating.